DETAILED CORRESPONDENCE
This action is in response to the filing of the RCE on 03/02/2021. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 – 7, 10 – 17, 20 – 27 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Richman (US 9609288) in view of Eldering (US 8280633). 
Claim 1, Richman discloses a method comprising: determining, subsequent to the weather event, properties to be inspected within the one or more areas by one or more unmanned aerial vehicles (UAVs), based on the severity information; [see at least Fig 3 and Col 21, ll. 50 – 55, the system can generate user interfaces for presentation on a user device of a user that enable the user to enter information associated with a job to perform an inspection. For instance, a severe weather event can cause the user (e.g., an employee of an insurance company) to want to quickly inspect properties included in affected areas]:
and
generating one or more flight plans for at least one of the UAVs to navigate to perform inspections of the determined properties [see Summary of Inv. -  the actions of receiving, by the UAV, flight information describing a job to perform an inspection of a rooftop; ascending to at least a particular altitude, and performing an inspection of the rooftop including obtaining sensor information describing the rooftop; subsequent to inspecting the rooftop, receiving location information identifying a damaged area of the rooftop; traveling to the damaged area of the rooftop; performing an inspection of the damaged area of the rooftop including obtaining detailed sensor information describing the damaged area; and traveling to a safe landing location]. 

Richman does not specifically disclose determining an upcoming weather event,  and one or more areas expected to be affected by the weather event based on outputs from a plurality of sensors monitoring features of weather events; determining that a likelihood of damage associated with the weather event in the one or more areas is greater than a threshold using machine learning models trained on historical weather event information; based on the likelihood of damage being greater than the threshold, monitoring the weather event to determine severity information associated with the weather event.  
Richman however does disclose the cloud system 120 is in communication with a generated reports 129 database, which can receive the report 116 and store the report 116 classifiers (e.g., information utilized by one or more machine learning models, such as support vector machines, k-means clustering, neural networks, and so on, for instance trained by a classifier training engine 124.  The system receives information describing the rooftop included in the property boundaries to be inspected. The system can determine the boundaries from the imagery of the property (e.g., the system can identify contours of the rooftop using edge detection techniques, or using k-means clustering and machine learning algorithms [see Col 21, ll. 25 – 36 and Col 22. ll. 11 – 16].

Eldering discloses a weather risk estimation system and method utilizes probabilistic representations of earth events in combination with probabilistic damage estimates to determine an impact to interests for a location. For example, the insurance and reinsurance industry can combine the weather forecast data for a hurricane with landfall damage models to assess potential insured losses by taking into account the intensity of the hurricane at landfall and the insured value of property in the expected landfall region. The weather function 200 is similar to a probability distribution function (PDF), which is well understood in the art, although the weather function 200 differs from the PDF in that a weather function 200 is not required to have an integrated area under the weather function 200 equal to one. For any weather parameter, the weather function 200 is the probability of occurrence of different values of the weather parameter. 

Eldering further discloses how determining that a likelihood of damage associated with the weather event in the one or more areas is greater than a threshold by looking at what an insurer may cover based on the certainty of a weather event.  See Fig 7.  Here, the x-axis 700 represents time, where T.sub.0 represents the time where an earth event is first identified, and T.sub.EVENT represents the time that the earth event is expected to affect the interest 630. The time between T.sub.0 and T.sub.EVENT is referred to as the forecast period 710. Once an earth event has been identified, an insurer may choose to provide additional coverage 730 to its policy holders for an additional premium 740. The additional premium 740 may be influenced by several factors, such as the additional coverage 730 estimated using a severity of the earth event at the impact location, the uncertainty in the forecast of the earth event at the impact location, and the time before the expected impact (T.sub.EVENT). For example, during the forecast period 710 for a hurricane, the intensity of the hurricane may fluctuate, as a result the amount of additional coverage 730 offered by the insurer may increase or decrease with forecast strengthening or weakening of the storm, respectively, the impact location. This can be represented by the different steps 735, 745, 755 in the amount of coverage line in FIG. 7. The additional premium 740 is generally priced according to the additional coverage amount 730, although for any additional coverage 730, the additional premium 740 may change during the forecast period based upon updated information related to the hurricane. A greater uncertainty in the impact of the hurricane at the impact location may result in a higher additional premium 740 than when the uncertainty in the storm is lower, even for the same amount of additional coverage 730, again as indicated in FIG. 7 by the steps 765, 775, 785 in the insurance premium line. In one embodiment, the insurer may decline to offer additional coverage if the uncertainty is below a pre-determined threshold [see Col 10 line 22 – Col 11, line 32]. 
Additionally, see Fig 15, a network diagram of the weather risk estimation system 50, including the WRE 100. The data collection stations 604 are used to obtain data related to weather phenomena and ground, ocean, atmospheric, and other environmental conditions at various locations including, among other systems, satellite imagery centers that receive data from satellites, surface weather observation stations, lightning detection systems, radar processing stations, seismic activity monitoring stations, global positioning satellites, ocean buoys, and/or any other environmental measurement system understood in the art. Additional data may also be gathered from vehicles or mobile transmitters/receivers, including aircraft 692, ships 694 and ground transportation 696, along with information regarding their locations. Vehicles may transmit, receive, or transmit and receive to and from one of a system of transmitters and receivers 690 (weather event based on outputs from a plurality of sensors)].

Since Richman is capable of using machine learning to support its system, and Eldering teaches machine learning to receive a likelihood of damage associated with the weather event in the one or more areas using machine learning models trained on historical weather event information, it would therefore be obvious to those skilled in the art to also apply machine learning in Richman to any weather data. 



Claim 2, Richman as modified discloses method of claim 1, but does not specifically disclose wherein determining the upcoming weather event and the one or more areas expected to be affected by the weather event based on the outputs from the plurality of sensors monitoring features of weather events comprises: parsing one or more content items maintained by a governmental entity associated with weather events.
However, Eldering discloses weather function 200 is descriptive of the parameters of the weather phenomenon only during the period of time when the data used in determining the weather function 200 is valid. As the forecast for a weather phenomenon is updated, a new weather function 200 should be determined. The weather function may be determined by the WRE 100 or obtained from an external source, such as a weather database 610. The weather databases 610 may be maintained by public agencies, such as the U.S. National Oceanic and Atmospheric Agency, or numerous other private weather forecast agencies or weather data collection centers [see Col 5, ll. 45 – 58]. 
Therefore, it would have been obvious to modify Richman, to include wherein determining the upcoming weather event and the one or more areas expected to be affected by the weather event based on the outputs from the plurality of sensors monitoring features of weather events comprises: parsing one or more content items maintained by a governmental entity associated with weather events, as suggested and taught by Eldering, providing a weather risk estimator to provide weather information quickly to a user to assess potential insured losses and determine an impact to a location. 
	
	

Claim 3, Richman as modified discloses the method of claim 1, but does not specifically disclose wherein monitoring the weather event to determine the severity information associated with the weather event comprises: identifying a type of the weather event along with the severity information associated with the weather event.
	However, Eldering discloses once an earth event has been identified, an insurer may choose to provide additional coverage 730 to its policy holders for an additional premium 740. The insurer may determine additional coverage 730 to a base coverage 720 based on receiving weather and/or environmental data related to the earth event, such as an impact function 400 for a weather phenomenon. The impact function 400 is a multidimensional surface showing the probability of damage for the probable range of weather parameters associated with an actual weather phenomenon.
An additional premium 740 may be influenced by several factors, such as the additional coverage 730 estimated using a severity of the earth event at the impact location, the uncertainty in the forecast of the earth event at the impact location, and the time before the expected impact (T.sub.EVENT) [see Col 10, ll. 43 – 54]. 
	
Therefore, it would have been obvious to modify Richman, to include wherein monitoring the weather event to determine the severity information associated with the weather event comprises: identifying a type of the weather event along with the severity information associated with the weather event, as suggested and taught by Eldering, providing a weather risk estimator to provide weather information quickly to a user to assess potential insured losses and determine an impact to a location. 


Claim 4, Richman as modified discloses a method of claim 3, but does not specifically disclose wherein the severity information comprises one or more of a size associated with hail, a speed of wind, a ranking of a tornado, an amount of snow, or a magnitude of an earthquake.
However, Eldering discloses a user 671 affected by an earth event may file a claim to collect damages incurred on their personal property or interests 630 resulting from the earth event for which they have purchased protection. In order to receive compensation, the user 671 files a claim with the policy issuer. The policy issuer may require a verification of data related to the earth event, such as rainfall amount, wind speed, earthquake severity, temperature change, etc. before payment is made to the users. The policy issuer requests verification data for the earth event from the WRE 100 [see Col 15, ll. 17 – 26]. 



Claim 5, Richman as modified discloses the method of claim 1, wherein determining the properties to be inspected within the one or more areas by the one or more UAVs based on the severity information comprises [see at least Fig 3 and Col 21, ll. 50 – 55, the system can generate user interfaces for presentation on a user device of a user that enable the user to enter information associated with a job to perform an inspection. For instance, a severe weather event can cause the user (e.g., an employee of an insurance company) to want to quickly inspect properties included in affected areas]:
triggering a UAV of the one or more UAVs to perform an initial inspection of the one or more areas for damage;  obtaining sensor information from the initial inspection; and analyzing the sensor information to identify, as the determined properties, properties that are to be inspected in more detail [see Summary of Inv. -  the actions of receiving, by the UAV, flight information describing a job to perform an inspection of a rooftop; ascending to at least a particular altitude, and performing an inspection of the rooftop including obtaining sensor information describing the rooftop; subsequent to inspecting the rooftop, receiving location information identifying a damaged area of the rooftop; traveling to the damaged area of the rooftop; performing an inspection of the damaged area of the rooftop including obtaining detailed sensor information describing the damaged area; and traveling to a safe landing location]. 

Claim 6, Richman as modified discloses the method of claim 5, wherein the sensor information analysis is based on computer vision techniques that are trained to identify features associated with damage [see Col 5, ll. 19 – 30; Optionally, the initial flight operation can be performed with a first sensor included with the UAV (e.g. a camera with a wide-angle lens, such as an effective full-frame focal length of 16 mm, 20 mm, 24 mm, 35 mm). The subsequent flight operation can be performed with a second sensor included in the UAV (e.g., a camera with a longer focal length, such as 50 mm, 85 mm, 125 mm). As will be described, the initial flight operation can benefit from a wide-angle lens (e.g., the UAV can capture a wider area, and also obtain more of the sides of properties which can be used when generating 3D models of the property). The subsequent flight operation can benefit from a longer focal length (e.g., to obtain close detail of a damaged area without having to descend close to the damaged area)].
Also teaching the operator 12 can select an area of the rooftop 30 that he/she determines to be damaged or likely to be damaged. Since the UAV 10 therefore has image data of the damaged area 32, the UAV 10 can utilize one or more visual classifiers and/or computer vision algorithms, to determine that the center of the images being obtained during descent correspond to the image data of the damaged area 32. Optionally, the UAV 10 can have information describing a 3D model of the property 20 [Col 16, ll. 20 – 42].

Claim 7, Richman as modified discloses the method of claim 6, further comprising: generating a user interface data that includes the obtained sensor information;  and receiving user input specifying assignments of the properties that are to be inspected in more detail [see Col 4, ll. 35 – 48 and Col 5, ll. 19 – 30 - cloud system can generate information describing one or more jobs to be performed by a UAV, optionally in concert with an operator using a user device (such as a ground control system, including a laptop, tablet, and so on) that is in communication with the UAV; flight plan contingencies may be created using the cloud system or user device; first sensor included with the UAV (e.g. a camera with a wide-angle lens, such as an effective full-frame focal length of 16 mm, 20 mm, 24 mm, 35 mm). The subsequent flight operation can be performed with a second sensor included in the UAV (e.g., a camera with a longer focal length, such as 50 mm, 85 mm, 125 mm). As will be described, the initial flight operation can benefit from a wide-angle lens (e.g., the UAV can capture a wider area, and also obtain more of the sides of properties which can be used when generating 3D models of the property). The subsequent flight operation can benefit from a longer focal length (e.g., to obtain close detail of a damaged area without having to descend close to the damaged area)].

Claim 10, Richman as modified discloses the   method of claim 1, further comprising:
generating jobs for the inspections of the determined properties, wherein a job of the jobs specifies one or both of a location associated with a property to be inspected, or [see at least Col. 3, ll. 5 – 35 - To determine information associated with a job, the cloud system can access property information for an input property (e.g., from public and/or private databases via an application program interface (API)), and determine a property boundary for the property. The property information received by the cloud system can be of various data types, for example, parcel polygons, vector, rasterized, shape files, or other data types. For the particular property, the cloud system may create the geofence envelope based on the property shape data. The various data types ideally would have geolocation and/or coordinate information, such as latitudinal/longitudinal points for use in orienting and creating the geofence envelope].

Claim 11, Richman as modified discloses one or more non-transitory computer storage media storing instructions that when executed by one or more computers processors, causes the one or more processors to perform operations comprising [see Col 36, ll. 40 – 45]:
determining, subsequent to the weather event, properties to be inspected within the one or more areas by one or more unmanned aerial vehicles (UAVs), based on the severity information; [see at least Fig 3 and Col 21, ll. 50 – 55, the system can generate user interfaces for presentation on a user device of a user that enable the user to enter information associated with a job to perform an inspection. For instance, a severe weather event can cause the user (e.g., an employee of an insurance company) to want to quickly inspect properties included in affected areas]:
and
generating one or more flight plans for at least one of the UAVs to navigate to perform inspections of the determined properties [see Summary of Inv. -  the actions of receiving, by the UAV, flight information describing a job to perform an inspection of a rooftop; ascending to at least a particular altitude, and performing an inspection of the rooftop including obtaining sensor information describing the rooftop; subsequent to inspecting the rooftop, receiving location information identifying a damaged area of the rooftop; traveling to the damaged area of the rooftop; performing an inspection of the damaged area of the rooftop including obtaining detailed sensor information describing the damaged area; and traveling to a safe landing location]. 
Richman does not specifically disclose determining an upcoming weather event,  and one or more areas expected to be affected by the weather event based on outputs from a plurality of sensors monitoring features of weather events; determining that a likelihood of damage associated with the weather event in the one or more areas is greater than a threshold using machine learning models trained on historical weather event information; based on the likelihood of damage being greater than the threshold, monitoring the weather event to determine severity information associated with the weather event.  




Richman does disclose the cloud system 120 is in communication with a generated reports 129 database, which can receive the report 116 and store the report 116 with information describing the report (e.g., information describing the property and rooftop, configuration information of the UAV 100, time information associated with the inspection, and so on). Optionally, the cloud system 120 is in communication with a classifier information 128 database (e.g., one or more databases, or a storage subsystem) that can store information describing one or more visual classifiers (e.g., information utilized by one or more machine learning models, such as support vector machines, k-means clustering, neural networks, and so on, for instance trained by a classifier training engine 124.  The system receives information describing the rooftop included in the property boundaries to be inspected. The system can determine the boundaries from the imagery of the property (e.g., the system can identify contours of the rooftop using edge detection techniques, or using k-means clustering and machine learning algorithms [see Col 21, ll. 25 – 36 and Col 22. ll. 11 – 16].

Eldering discloses a weather risk estimation system and method utilizes probabilistic representations of earth events in combination with probabilistic damage estimates to determine an impact to interests for a location. For example, the insurance and reinsurance industry can combine the weather forecast data for a hurricane with landfall damage models to assess potential insured losses by taking into account the intensity of the hurricane at landfall and the insured value of property in the expected landfall region. The weather function 200 is similar to a probability distribution function (PDF), which is well understood in the art, although the weather function 200 differs from 

Eldering further discloses how determining that a likelihood of damage associated with the weather event in the one or more areas is greater than a threshold by looking at what an insurer may cover based on the certainty of a weather event.  See Fig 7.  Here, the x-axis 700 represents time, where T.sub.0 represents the time where an earth event is first identified, and T.sub.EVENT represents the time that the earth event is expected to affect the interest 630. The time between T.sub.0 and T.sub.EVENT is referred to as the forecast period 710. Once an earth event has been identified, an insurer may choose to provide additional coverage 730 to its policy holders for an additional premium 740. The additional premium 740 may be influenced by several factors, such as the additional coverage 730 estimated using a severity of the earth event at the impact location, the uncertainty in the forecast of the earth event at the impact location, and the time before the expected impact (T.sub.EVENT). For example, during the forecast period 710 for a hurricane, the intensity of the hurricane may fluctuate, as a result the amount of additional coverage 730 offered by the insurer may increase or decrease with forecast strengthening or weakening of the storm, respectively, as the impact location. This can be represented by the different steps 735, 745, 755 in the amount of coverage line in FIG. 7. The additional premium 740 is generally priced according to the additional coverage amount 730, although for any additional coverage 730, the additional premium 740 may change during the forecast period based upon updated information related to the hurricane. A greater uncertainty in the impact of the hurricane at the impact location may result in a higher additional premium 740 than when the uncertainty in the storm is lower, even for the same amount of additional coverage 730, again as indicated in FIG. 7 by the steps 765, 775, 785 in the insurance premium line. In one embodiment, the insurer may decline to offer additional coverage if the uncertainty is below a pre-determined threshold [see Col 10 line 22 – Col 11, line 32]. 
Additionally, see Fig 15, a network diagram of the weather risk estimation system 50, including the WRE 100. The data collection stations 604 are used to obtain data related to weather phenomena and ground, ocean, atmospheric, and other environmental conditions at various locations including, among other systems, satellite imagery centers that receive data from satellites, surface weather observation stations, lightning detection systems, radar processing stations, seismic activity monitoring stations, global positioning satellites, ocean buoys, and/or any other environmental measurement system understood in the art. Additional data may also be gathered from vehicles or mobile transmitters/receivers, including aircraft 692, ships 694 and ground transportation 696, along with information regarding their locations. Vehicles may transmit, receive, or transmit and receive to and from one of a system of transmitters and receivers 690 (weather event based on outputs from a plurality of sensors)].

Since Richman is capable of using machine learning to support its system, and Eldering teaches machine learning to receive a likelihood of damage associated with the 
Therefore, it would have been obvious to modify Richman, to include, determining an upcoming weather event,  and one or more areas expected to be affected by the weather event based on outputs from a plurality of sensors monitoring features of weather events; determining that a likelihood of damage associated with the weather event in the one or more areas is greater than a threshold using machine learning models trained on historical weather event information; based on the likelihood of damage being greater than the threshold, monitoring the weather event to determine severity information associated with the weather event, as suggested and taught by Eldering, providing a weather risk estimator to provide weather information quickly to a user to assess potential insured losses and determine an impact to a location. 

Claim 12, Richman as modified discloses the one or more non-transitory computer storage media of claim 11, but does not specifically disclose wherein the operations for determining the upcoming weather event and the one or more areas expected to be affected by the weather event based on the outputs from the plurality of sensors monitoring features of weather events comprise: parsing one or more content items maintained by a governmental entity associated with weather events.
However, Eldering discloses weather function 200 is descriptive of the parameters of the weather phenomenon only during the period of time when the data used in determining the weather function 200 is valid. As the forecast for a weather phenomenon is updated, a new weather function 200 should be determined. The weather function may The weather databases 610 may be maintained by public agencies, such as the U.S. National Oceanic and Atmospheric Agency, or numerous other private weather forecast agencies or weather data collection centers [see Col 5, ll. 45 – 58]. 
Therefore, it would have been obvious to modify Richman, to include wherein determining the upcoming weather event and the one or more areas expected to be affected by the weather event based on the outputs from the plurality of sensors monitoring features of weather events comprises: parsing one or more content items maintained by a governmental entity associated with weather events, as suggested and taught by Eldering, providing a weather risk estimator to provide weather information quickly to a user to assess potential insured losses and determine an impact to a location. 
	





Claim 13, Richman as modified discloses the one or more non-transitory computer storage media of claim 11, but does not specifically disclose wherein the operations for monitoring the weather event to determine the severity information associated with the weather event comprise: identifying a type of the weather event along with the severity information associated with the weather event.
an impact function 400 for a weather phenomenon. The impact function 400 is a multidimensional surface showing the probability of damage for the probable range of weather parameters associated with an actual weather phenomenon.
An additional premium 740 may be influenced by several factors, such as the additional coverage 730 estimated using a severity of the earth event at the impact location, the uncertainty in the forecast of the earth event at the impact location, and the time before the expected impact (T.sub.EVENT) [see Col 10, ll. 43 – 54]. 
	Therefore, it would have been obvious to modify Richman, to include wherein monitoring the weather event to determine the severity information associated with the weather event comprises: identifying a type of the weather event along with the severity information associated with the weather event, as suggested and taught by Eldering, providing a weather risk estimator to provide weather information quickly to a user to assess potential insured losses and determine an impact to a location. 


Claim 14, Richman as modified discloses one or more non-transitory computer storage media  of claim 13, but does not specifically disclose wherein the severity information comprises one or more of a size associated with hail, a speed of wind, a ranking of a tornado, an amount of snow, or a magnitude of an earthquake.
[see Col 15, ll. 17 – 26]. 
Therefore, it would have been obvious to modify Richman, to include wherein the severity information comprises one or more of a size associated with hail, a speed of wind, a ranking of a tornado, an amount of snow, or a magnitude of an earthquake, as suggested and taught by Eldering, providing a weather risk estimator to provide weather information quickly to a user to assess potential insured losses and determine an impact to a location. 





Claim 15, Richman as modified discloses the one or more non-transitory computer storage media of claim 11, wherein the operations for determining the properties to be inspected within the one or more areas by the one or more UAVs based on the severity information comprise: [see at least Fig 3 and Col 21, ll. 50 – 55, the system can generate user interfaces for presentation on a user device of a user that enable the user to enter information associated with a job to perform an inspection. For instance, a severe weather event can cause the user (e.g., an employee of an insurance company) to want to quickly inspect properties included in affected areas]:
triggering a UAV of the one or more UAVs to perform an initial inspection of the one or more areas for damage;  obtaining sensor information from the initial inspection; and analyzing the sensor information to identify, as the determined properties, properties that are to be inspected in more detail [see Summary of Inv. -  the actions of receiving, by the UAV, flight information describing a job to perform an inspection of a rooftop; ascending to at least a particular altitude, and performing an inspection of the rooftop including obtaining sensor information describing the rooftop; subsequent to inspecting the rooftop, receiving location information identifying a damaged area of the rooftop; traveling to the damaged area of the rooftop; performing an inspection of the damaged area of the rooftop including obtaining detailed sensor information describing the damaged area; and traveling to a safe landing location]. 




Claim 16, Richman as modified discloses the one or more non-transitory computer storage media of claim 15,    wherein the sensor information analysis is based on computer vision techniques that are trained to identify features associated with damage [see Col 5, ll. 19 – 30; Optionally, the initial flight operation can be performed with a first sensor included with the UAV (e.g. a camera with a wide-angle lens, such as an effective full-frame focal length of 16 mm, 20 mm, 24 mm, 35 mm). The subsequent flight operation can be performed with a second sensor included in the UAV (e.g., a camera with a longer focal length, such as 50 mm, 85 mm, 125 mm). As will be described, the initial flight operation can benefit from a wide-angle lens (e.g., the UAV can capture a wider area, and also obtain more of the sides of properties which can be used when generating 3D models of the property). The subsequent flight operation can benefit from a longer focal length (e.g., to obtain close detail of a damaged area without having to descend close to the damaged area)].
Also teaching the operator 12 can select an area of the rooftop 30 that he/she determines to be damaged or likely to be damaged. Since the UAV 10 therefore has image data of the damaged area 32, the UAV 10 can utilize one or more visual classifiers and/or computer vision algorithms, to determine that the center of the images being obtained during descent correspond to the image data of the damaged area 32. Optionally, the UAV 10 can have information describing a 3D model of the property 20 [Col 16, ll. 20 – 42].




Claim 17, Richman as modified discloses the one or more non-transitory computer storage media of claim 16,    wherein the operations further comprise: generating a user interface that includes the obtained sensor information; and receiving user input specifying assignments of the properties that are to be inspected in more detail [see Col 4, ll. 35 – 48 and Col 5, ll. 19 – 30 - cloud system can generate information describing one or more jobs to be performed by a UAV, optionally in concert with an operator using a user device (such as a ground control system, including a laptop, tablet, and so on) that is in communication with the UAV; flight plan contingencies may be created using the cloud system or user device; first sensor included with the UAV (e.g. a camera with a wide-angle lens, such as an effective full-frame focal length of 16 mm, 20 mm, 24 mm, 35 mm). The subsequent flight operation can be performed with a second sensor included in the UAV (e.g., a camera with a longer focal length, such as 50 mm, 85 mm, 125 mm). As will be described, the initial flight operation can benefit from a wide-angle lens (e.g., the UAV can capture a wider area, and also obtain more of the sides of properties which can be used when generating 3D models of the property). The subsequent flight operation can benefit from a longer focal length (e.g., to obtain close detail of a damaged area without having to descend close to the damaged area)].












Claim 20, Richman as modified discloses the one or more non-transitory computer storage media of claim 11, the operations further comprising: generating jobs for the inspections of the determined properties, wherein a job of the jobs specifies one or both of a location associated with a property to be inspected, or a geofence boundary representing a geospatial boundary in which a UAV performing an inspection is limited [see at least Col. 3, ll. 5 – 35 - To determine information associated with a job, the cloud system can access property information for an input property (e.g., from public and/or private databases via an application program interface (API)), and determine a property boundary for the property. The property information received by the cloud system can be of various data types, for example, parcel polygons, vector, rasterized, shape files, or other data types. For the particular property, the cloud system may create the geofence envelope based on the property shape data. The various data types ideally would have geolocation and/or coordinate information, such as latitudinal/longitudinal points for use in orienting and creating the geofence envelope].


Claim 21, Richman discloses a system comprising; one or more computer systems; and one or more computer storage media storing instructions that when executed by a processor cause the processor to [see Claim 1, A device comprising one or more processors, and a computer storage media storing instructions, that when executed by the one or more processors, cause the one or more processors to perform operations comprising]:
determining, subsequent to the weather event, properties to be inspected within the one or more areas by one or more unmanned aerial vehicles (UAVs), based on the severity information; [see at least Fig 3 and Col 21, ll. 50 – 55, the system can generate user interfaces for presentation on a user device of a user that enable the user to enter information associated with a job to perform an inspection. For instance, a severe weather event can cause the user (e.g., an employee of an insurance company) to want to quickly inspect properties included in affected areas]:
and
generating one or more flight plans for at least one of the UAVs to navigate to perform inspections of the determined properties [see Summary of Inv. -  the actions of receiving, by the UAV, flight information describing a job to perform an inspection of a rooftop; ascending to at least a particular altitude, and performing an inspection of the rooftop including obtaining sensor information describing the rooftop; subsequent to inspecting the rooftop, receiving location information identifying a damaged area of the rooftop; traveling to the damaged area of the rooftop; performing an inspection of the damaged area of the rooftop including obtaining detailed sensor information describing the damaged area; and traveling to a safe landing location]. 
Richman does not specifically disclose determining an upcoming weather event,  and one or more areas expected to be affected by the weather event based on outputs from a plurality of sensors monitoring features of weather events; determining 
Richman does disclose the cloud system 120 is in communication with a generated reports 129 database, which can receive the report 116 and store the report 116 with information describing the report (e.g., information describing the property and rooftop, configuration information of the UAV 100, time information associated with the inspection, and so on). Optionally, the cloud system 120 is in communication with a classifier information 128 database (e.g., one or more databases, or a storage subsystem) that can store information describing one or more visual classifiers (e.g., information utilized by one or more machine learning models, such as support vector machines, k-means clustering, neural networks, and so on, for instance trained by a classifier training engine 124.  The system receives information describing the rooftop included in the property boundaries to be inspected. The system can determine the boundaries from the imagery of the property (e.g., the system can identify contours of the rooftop using edge detection techniques, or using k-means clustering and machine learning algorithms [see Col 21, ll. 25 – 36 and Col 22. ll. 11 – 16].

Eldering discloses a weather risk estimation system and method utilizes probabilistic representations of earth events in combination with probabilistic damage estimates to determine an impact to interests for a location. For example, the insurance and reinsurance industry can combine the weather forecast data for a hurricane with 

Eldering further discloses how determining that a likelihood of damage associated with the weather event in the one or more areas is greater than a threshold by looking at what an insurer may cover based on the certainty of a weather event.  See Fig 7.  Here, the x-axis 700 represents time, where T.sub.0 represents the time where an earth event is first identified, and T.sub.EVENT represents the time that the earth event is expected to affect the interest 630. The time between T.sub.0 and T.sub.EVENT is referred to as the forecast period 710. Once an earth event has been identified, an insurer may choose to provide additional coverage 730 to its policy holders for an additional premium 740. The additional premium 740 may be influenced by several factors, such as the additional coverage 730 estimated using a severity of the earth event at the impact location, the uncertainty in the forecast of the earth event at the impact location, and the time before the expected impact (T.sub.EVENT). For example, during the forecast period 710 for a hurricane, the intensity of the hurricane may fluctuate, as a result the amount of additional coverage 730 offered by the insurer may increase or decrease with forecast strengthening or weakening of the storm, respectively, as the impact location. This can be represented by the different steps 735, 745, 755 in the amount of coverage line in FIG. 7. The additional premium 740 is generally priced according to the additional coverage amount 730, although for any additional coverage 730, the additional premium 740 may change during the forecast period based upon updated information related to the hurricane. A greater uncertainty in the impact of the hurricane at the impact location may result in a higher additional premium 740 than when the uncertainty in the storm is lower, even for the same amount of additional coverage 730, again as indicated in FIG. 7 by the steps 765, 775, 785 in the insurance premium line. In one embodiment, the insurer may decline to offer additional coverage if the uncertainty is below a pre-determined threshold [see Col 10 line 22 – Col 11, line 32]. 
Additionally, see Fig 15, a network diagram of the weather risk estimation system 50, including the WRE 100. The data collection stations 604 are used to obtain data related to weather phenomena and ground, ocean, atmospheric, and other environmental conditions at various locations including, among other systems, satellite imagery centers that receive data from satellites, surface weather observation stations, lightning detection systems, radar processing stations, seismic activity monitoring stations, global positioning satellites, ocean buoys, and/or any other environmental measurement system understood in the art. Additional data may also be gathered from vehicles or mobile transmitters/receivers, including aircraft 692, ships 694 and ground transportation 696, along with information regarding their locations. Vehicles may transmit, receive, or transmit and receive to and from one of a system of transmitters and receivers 690 (weather event based on outputs from a plurality of sensors)].

Since Richman is capable of using machine learning to support its system, and Eldering teaches machine learning to receive a likelihood of damage associated with the weather event in the one or more areas using machine learning models trained on historical weather event information, it would therefore be obvious to those skilled in the art to also apply machine learning in Richman to any weather data. 
Therefore, it would have been obvious to modify Richman, to include, determining an upcoming weather event,  and one or more areas expected to be affected by the weather event based on outputs from a plurality of sensors monitoring features of weather events; determining that a likelihood of damage associated with the weather event in the one or more areas is greater than a threshold using machine learning models trained on historical weather event information; based on the likelihood of damage being greater than the threshold, monitoring the weather event to determine severity information associated with the weather event, as suggested and taught by Eldering, providing a weather risk estimator to provide weather information quickly to a user to assess potential insured losses and determine an impact to a location. 




Claim 22, Richman as modified discloses a system of claim 21, but does not specifically disclose wherein accessing information comprises the instructions to 
However, Eldering discloses weather function 200 is descriptive of the parameters of the weather phenomenon only during the period of time when the data used in determining the weather function 200 is valid. As the forecast for a weather phenomenon is updated, a new weather function 200 should be determined. The weather function may be determined by the WRE 100 or obtained from an external source, such as a weather database 610. The weather databases 610 may be maintained by public agencies, such as the U.S. National Oceanic and Atmospheric Agency, or numerous other private weather forecast agencies or weather data collection centers [see Col 5, ll. 45 – 58]. 
Therefore, it would have been obvious to modify Richman, to include wherein determining the upcoming weather event and the one or more areas expected to be affected by the weather event based on the outputs from the plurality of sensors monitoring features of weather events comprises: parsing one or more content items maintained by a governmental entity associated with weather events, as suggested and taught by Eldering, providing a weather risk estimator to provide weather information quickly to a user to assess potential insured losses and determine an impact to a location. 
	

Claim 23, Richman as modified discloses the system of claim 21, but does not specifically disclose wherein the instructions to monitor the weather event to determine 
However, Eldering discloses once an earth event has been identified, an insurer may choose to provide additional coverage 730 to its policy holders for an additional premium 740. The insurer may determine additional coverage 730 to a base coverage 720 based on receiving weather and/or environmental data related to the earth event, such as an impact function 400 for a weather phenomenon. The impact function 400 is a multidimensional surface showing the probability of damage for the probable range of weather parameters associated with an actual weather phenomenon.
An additional premium 740 may be influenced by several factors, such as the additional coverage 730 estimated using a severity of the earth event at the impact location, the uncertainty in the forecast of the earth event at the impact location, and the time before the expected impact (T.sub.EVENT) [see Col 10, ll. 43 – 54]. 
Therefore, it would have been obvious to modify Richman, to include wherein monitoring the weather event to determine the severity information associated with the weather event comprises: identifying a type of the weather event along with the severity information associated with the weather event, as suggested and taught by Eldering, providing a weather risk estimator to provide weather information quickly to a user to assess potential insured losses and determine an impact to a location. 



Claim 24, Richman as modified discloses the system of claim 23, but does not specifically disclose wherein the severity information comprises one or more of a size associated with hail, a speed of wind, a ranking of a tornado, an amount of snow, or a magnitude of an earthquake.
However, Eldering discloses a user 671 affected by an earth event may file a claim to collect damages incurred on their personal property or interests 630 resulting from the earth event for which they have purchased protection. In order to receive compensation, the user 671 files a claim with the policy issuer. The policy issuer may require a verification of data related to the earth event, such as rainfall amount, wind speed, earthquake severity, temperature change, etc. before payment is made to the users. The policy issuer requests verification data for the earth event from the WRE 100 [see Col 15, ll. 17 – 26]. 
Therefore, it would have been obvious to modify Richman, to include wherein the severity information comprises one or more of a size associated with hail, a speed of wind, a ranking of a tornado, an amount of snow, or a magnitude of an earthquake, as suggested and taught by Eldering, providing a weather risk estimator to provide weather information quickly to a user to assess potential insured losses and determine an impact to a location. 



Claim 25, Richman as modified discloses the system of claim 21, wherein determining the instructions to determine the properties to be inspected comprises within the one or more areas by the one or more UAVs based on the severity information [see at least Fig 3 and Col 21, ll. 50 – 55, the system can generate user interfaces for presentation on a user device of a user that enable the user to enter information associated with a job to perform an inspection. For instance, a severe weather event can cause the user (e.g., an employee of an insurance company) to want to quickly inspect properties included in affected areas]:
triggering a UAV of the one or more UAVs to perform an initial inspection of the one or more areas for damage;  obtaining sensor information from the initial inspection; and analyzing the sensor information to identify, as the determined properties, properties that are to be inspected in more detail [see Summary of Inv. -  the actions of receiving, by the UAV, flight information describing a job to perform an inspection of a rooftop; ascending to at least a particular altitude, and performing an inspection of the rooftop including obtaining sensor information describing the rooftop; subsequent to inspecting the rooftop, receiving location information identifying a damaged area of the rooftop; traveling to the damaged area of the rooftop; performing an inspection of the damaged area of the rooftop including obtaining detailed sensor information describing the damaged area; and traveling to a safe landing location]. 



Claim 26, Richman as modified discloses the system of claim 25, wherein the sensor information analysis is based on computer vision techniques that are trained to identify features associated with damage [see Col 5, ll. 19 – 30; Optionally, the initial flight operation can be performed with a first sensor included with the UAV (e.g. a camera with a wide-angle lens, such as an effective full-frame focal length of 16 mm, 20 mm, 24 mm, 35 mm). The subsequent flight operation can be performed with a second sensor included in the UAV (e.g., a camera with a longer focal length, such as 50 mm, 85 mm, 125 mm). As will be described, the initial flight operation can benefit from a wide-angle lens (e.g., the UAV can capture a wider area, and also obtain more of the sides of properties which can be used when generating 3D models of the property). The subsequent flight operation can benefit from a longer focal length (e.g., to obtain close detail of a damaged area without having to descend close to the damaged area)].
Also teaching the operator 12 can select an area of the rooftop 30 that he/she determines to be damaged or likely to be damaged. Since the UAV 10 therefore has image data of the damaged area 32, the UAV 10 can utilize one or more visual classifiers and/or computer vision algorithms, to determine that the center of the images being obtained during descent correspond to the image data of the damaged area 32. Optionally, the UAV 10 can have information describing a 3D model of the property 20 [Col 16, ll. 20 – 42].





Claim 27, Richman as modified discloses the system of claim 26, wherein the instructions include instructions to: generate a user interface that includes the obtained  [see Col 4, ll. 35 – 48 and Col 5, ll. 19 – 30 - cloud system can generate information describing one or more jobs to be performed by a UAV, optionally in concert with an operator using a user device (such as a ground control system, including a laptop, tablet, and so on) that is in communication with the UAV; flight plan contingencies may be created using the cloud system or user device; first sensor included with the UAV (e.g. a camera with a wide-angle lens, such as an effective full-frame focal length of 16 mm, 20 mm, 24 mm, 35 mm). The subsequent flight operation can be performed with a second sensor included in the UAV (e.g., a camera with a longer focal length, such as 50 mm, 85 mm, 125 mm). As will be described, the initial flight operation can benefit from a wide-angle lens (e.g., the UAV can capture a wider area, and also obtain more of the sides of properties which can be used when generating 3D models of the property). The subsequent flight operation can benefit from a longer focal length (e.g., to obtain close detail of a damaged area without having to descend close to the damaged area)].





Claim 30, Richman as modified discloses the system of claim 21, wherein the instructions include instructions to: generate jobs for the inspections of the determined properties, wherein a job of the jobs specifies one or both of a location associated with a  [see at least Col. 3, ll. 5 – 35 - To determine information associated with a job, the cloud system can access property information for an input property (e.g., from public and/or private databases via an application program interface (API), and determine a property boundary for the property. The property information received by the cloud system can be of various data types, for example, parcel polygons, vector, rasterized, shape files, or other data types. For the particular property, the cloud system may create the geofence envelope based on the property shape data. The various data types ideally would have geolocation and/or coordinate information, such as latitudinal/longitudinal points for use in orienting and creating the geofence envelope].











Claims 8, 18 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Richman (US 9609288) in view of Eldering (US 8280633) and Speasl (US 20160364989). 

Claim 8, Richman as modified discloses the method of claim 1, wherein determining the properties to be inspected within the one or more areas by the one or more UAVs based on the severity information comprises [see at least Fig 3 and Col 21, ll. 50 – 55, the system can generate user interfaces for presentation on a user device of a user that enable the user to enter information associated with a job to perform an inspection. For instance, a severe weather event can cause the user (e.g., an employee of an insurance company) to want to quickly inspect properties included in affected areas]:
Richman does not specifically disclose accessing, via one or more networks, information obtained from hardware comprising sensors, the hardware being installed on properties and monitoring information indicative of weather events; and
determining, based on the accessed information obtained from hardware that particular properties are to be inspected in more detail.
However, Speasl discloses a base module may be used to receive and house one or more unmanned aerial vehicles (UAVs) via one or more cavities. Base modules 105 (hardware) may be coupled to land-based structures, water-based structures, vehicles, or some combination thereof. For example, base modules 105 may be coupled to buildings, buoys, oil rigs, automobiles, watercraft, or aircraft. Therefore, parts of a fleet operations center may be stationary or mobile [see 0041]. 
[See at least Abst, 0041 and 0039].
Also, See Fig 7, inspection of property is taught by the UAV 100 operates in an orbit over the property providing a superior umbrella view of the property. The UAV 100 may be configured to locate and chase a trespasser, for example, or photograph a trespasser, capture a trespasser with a net, or even attack a trespasser with a weapon (e.g., for military applications); the UAV 100 could be used to spot and help put out fires by a fire department, to deliver packages for a commercial entity, to assist with security/defense operations by police/SWAT/military operators or contractors, first-responders in an emergency, to survey property (e.g., elevation mapping) for flood insurance policy requirements or real estate purposes (e.g. flood insurance mapping or scanning for underground deposits or hazards), to videotape events for sports and entertainment providers, to survey property and detect metals/minerals/oil for mining purposes, to perform safety checks (e.g., detecting leaks, oil or chemical spills, completing maintenance of wind farm wind generators, fires or short circuits) for oil refineries, oil platform inspections or engineering operations, to survey traffic for a news organization or a trucker on a long trip, or to perform various photo/video functions for recreational [see 0138 – 0139].
Therefore, it would have been obvious to modify Richman as modified, to include accessing, via one or more networks, information obtained from hardware comprising sensors, the hardware being installed on properties and monitoring information indicative of weather events; and determining, based on the accessed information obtained from hardware that particular properties are to be inspected in more detail, as suggested and taught by Speasl, providing accurate location of property to be inspected in a timely and efficient manner. 	


Claim 18, Richman as modified discloses the one or more non-transitory computer storage media of claim 11, wherein the operations for determining the properties to be inspected within the one or more areas by the one or more UAVs based on the severity information comprise [see at least Fig 3 and Col 21, ll. 50 – 55, the system can generate user interfaces for presentation on a user device of a user that enable the user to enter information associated with a job to perform an inspection. For instance, a severe weather event can cause the user (e.g., an employee of an insurance company) to want to quickly inspect properties included in affected areas]:
Richman does not specifically disclose accessing, via one or more networks, information obtained from hardware comprising sensors, the hardware being installed on properties and monitoring information indicative of weather events; and determining, 
However, Speasl discloses a base module may be used to receive and house one or more unmanned aerial vehicles (UAVs) via one or more cavities. Base modules 105 (hardware) may be coupled to land-based structures, water-based structures, vehicles, or some combination thereof. For example, base modules 105 may be coupled to buildings, buoys, oil rigs, automobiles, watercraft, or aircraft. Therefore, parts of a fleet operations center may be stationary or mobile [see 0041]. 
The base module receives commands from a manager device and identifies a flight plan that allows a UAV to execute the received commands. The base module 105 may include sensors for locating a nearby UAV 100 such as a GPS receiver, one or more radar detectors, one or more sonar detectors, one or more laser rangefinders, and one or more cameras of any of the types described herein as cameras that can be used by the UAV 100. The base module may also include robotic arms, clamps, arresting cables, nets or magnets to assist UAVs 100 with takeoff and landing. The UAV 100 may receive from the base module 105 navigation, collision avoidance, weather, re-tasking of objectives and missions [See at least Abst, 0041 and 0039].
Also, See Fig 7, inspection of property is taught by the UAV 100 operates in an orbit over the property providing a superior umbrella view of the property. The UAV 100 may be configured to locate and chase a trespasser, for example, or photograph a trespasser, capture a trespasser with a net, or even attack a trespasser with a weapon (e.g., for military applications); the UAV 100 could be used to spot and help put out fires by a fire department, to deliver packages for a commercial entity, to assist with security/defense [see 0138 – 0139].
Therefore, it would have been obvious to modify Richman as modified, to include accessing, via one or more networks, information obtained from hardware comprising sensors, the hardware being installed on properties and monitoring information indicative of weather events; and determining, based on the accessed information obtained from hardware that particular properties are to be inspected in more detail, as suggested and taught by Speasl, providing accurate location of property to be inspected in a timely and efficient manner. 	








Claim 28, Richman as modified discloses the system of claim 21, wherein the instructions to determine the properties to be inspected within the one or more areas by the one or more UAVs based on the severity information include instructions to [see at least Fig 3 and Col 21, ll. 50 – 55, the system can generate user interfaces for presentation on a user device of a user that enable the user to enter information associated with a job to perform an inspection. For instance, a severe weather event can cause the user (e.g., an employee of an insurance company) to want to quickly inspect properties included in affected areas]:
Richman does not specifically disclose access, via one or more networks, information obtained from hardware comprising sensors, the hardware being installed on properties and monitoring information indicative of weather events; and 
determine, based on the accessed information obtained from hardware that particular properties are to be inspected in more detail.
However, Speasl discloses a base module may be used to receive and house one or more unmanned aerial vehicles (UAVs) via one or more cavities. Base modules 105 (hardware) may be coupled to land-based structures, water-based structures, vehicles, or some combination thereof. For example, base modules 105 may be coupled to buildings, buoys, oil rigs, automobiles, watercraft, or aircraft. Therefore, parts of a fleet operations center may be stationary or mobile [see 0041]. 
The base module receives commands from a manager device and identifies a flight plan that allows a UAV to execute the received commands. The base module 105 may [See at least Abst, 0041 and 0039].
Also, See Fig 7, inspection of property is taught by the UAV 100 operates in an orbit over the property providing a superior umbrella view of the property. The UAV 100 may be configured to locate and chase a trespasser, for example, or photograph a trespasser, capture a trespasser with a net, or even attack a trespasser with a weapon (e.g., for military applications); the UAV 100 could be used to spot and help put out fires by a fire department, to deliver packages for a commercial entity, to assist with security/defense operations by police/SWAT/military operators or contractors, first-responders in an emergency, to survey property (e.g., elevation mapping) for flood insurance policy requirements or real estate purposes (e.g. flood insurance mapping or scanning for underground deposits or hazards), to videotape events for sports and entertainment providers, to survey property and detect metals/minerals/oil for mining purposes, to perform safety checks (e.g., detecting leaks, oil or chemical spills, completing maintenance of wind farm wind generators, fires or short circuits) for oil refineries, oil platform inspections or engineering operations, to survey traffic for a news organization or a trucker on a long trip, or to perform various photo/video functions for recreational or real estate sales promotional purposes (e.g., family photos from otherwise impossible angles) [see 0138 – 0139].
. 	


Claims 9, 19 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Richman (US 9609288) in view of Eldering (US 8280633) and Speasl (US 20160364989) further in view of  Garcia - Gabin (US 20170349279) (hereinafter referred to as GG).

Claim 9, Richman as modified discloses the method of claim 8, but does not specifically disclose wherein the particular properties to be inspected are determined based on reductions in efficiencies of solar cells installed on the particular properties, the reductions indicating potential damage to the solar cells.
However, GG discloses method for inspecting a solar panel of a solar power station is performed in a controller for an unmanned aerial vehicle, UAV.  
GG further teaches photovoltaic solar power stations, are subject to failures, due to e.g. weather or component failures. Specifically, See Fig 6, methods performed in the controller for the UAV for inspecting a solar panel. In a receive inspection request step 40, an inspection request for a subset of the solar panels is received... In a capture image step 46, an image of the particular solar panel is captured using the infrared camera. IR imaging allows many faults in solar panels to be identified since faults often cause temperature variations in the solar panel.  In case of fault, the process continues with fault classification. Faulted areas are isolated and characterized by factors such as temperature profile, size, shape and number of faulted cells (all of these result in loss of efficiency and power in a solar cell) On the basis of the characteristics, it can be determined which fault type group the detected fault belongs to. This determination can divide the characteristics space into mutually exclusive regions defined during a training phase. The number of the regions equals the number of the fault types [see 0052, 0056, 0059 and 0060]. 
Therefore, it would have been obvious to modify Richman as modified, to include wherein determining properties to be inspected is based on reductions in efficiencies of solar cells installed on properties, the reductions indicating potential damage to the solar cells, as suggested and taught by GG,  providing a safer, faster way to generate damage estimates which provide estimates that are at least as accurate as the current methods, especially those for roofs or other areas of an insured property that may be difficult or dangerous to inspect. 

Claim 19, Richman as modified discloses the one or more non-transitory computer storage media of claim 18, but does not specifically disclose wherein the particular properties to be inspected are determined based on reductions in efficiencies of solar cells installed on the particular properties, the reductions indicating potential damage to the solar cells.

GG further teaches photovoltaic solar power stations, are subject to failures, due to e.g. weather or component failures. Specifically, See Fig 6, methods performed in the controller for the UAV for inspecting a solar panel. In a receive inspection request step 40, an inspection request for a subset of the solar panels is received... In a capture image step 46, an image of the particular solar panel is captured using the infrared camera. IR imaging allows many faults in solar panels to be identified since faults often cause temperature variations in the solar panel.  In case of fault, the process continues with fault classification. Faulted areas are isolated and characterized by factors such as temperature profile, size, shape and number of faulted cells (all of these result in loss of efficiency and power in a solar cell) On the basis of the characteristics, it can be determined which fault type group the detected fault belongs to. This determination can divide the characteristics space into mutually exclusive regions defined during a training phase. The number of the regions equals the number of the fault types [see 0052, 0056, 0059 and 0060]. 
Therefore, it would have been obvious to modify Richman as modified, to include wherein determining properties to be inspected is based on reductions in efficiencies of solar cells installed on properties, the reductions indicating potential damage to the solar cells, as suggested and taught by GG,  providing a safer, faster way to generate damage estimates which provide estimates that are at least as accurate as the current methods, especially those for roofs or other areas of an insured property that may be difficult or dangerous to inspect. 


Claim 29, Richman as modified discloses the system of claim 28, but does not specifically disclose wherein the particular properties to be inspected are determined based on reductions in efficiencies of solar cells installed on the particular properties, the reductions indicating potential damage to the solar cells.
	However, GG discloses method for inspecting a solar panel of a solar power station is performed in a controller for an unmanned aerial vehicle, UAV.  
GG further teaches photovoltaic solar power stations, are subject to failures, due to e.g. weather or component failures. Specifically, See Fig 6, methods performed in the controller for the UAV for inspecting a solar panel. In a receive inspection request step 40, an inspection request for a subset of the solar panels is received... In a capture image step 46, an image of the particular solar panel is captured using the infrared camera. IR imaging allows many faults in solar panels to be identified since faults often cause temperature variations in the solar panel.  In case of fault, the process continues with fault classification. Faulted areas are isolated and characterized by factors such as temperature profile, size, shape and number of faulted cells (all of these result in loss of efficiency and power in a solar cell) On the basis of the characteristics, it can be determined which fault type group the detected fault belongs to. This determination can divide the characteristics space into mutually exclusive regions defined during a training phase. The number of the regions equals the number of the fault types [see 0052, 0056, 0059 and 0060]. 


Response to Arguments
Applicant’s arguments with respect to all claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The examiner has pointed out particular references contained in the prior art of record in the body of this action for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. Applicant should consider the entire prior art as applicable as to the limitations of the claims. It is respectfully requested from the applicant, in preparing the response, to consider fully the entire references as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Lin can be reached on (571) 270-3976.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Renee M. LaRose/
Examiner, Art Unit 3666
/ABBY Y LIN/Supervisory Patent Examiner, Art Unit 3666